DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/20/21 is entered and made of record. 
III.	Claims 1-24 are pending and have been examined, where claims 1-4, 7-10, 13, 15-16 and 19-22 is/are rejected and claim 5-6, 11-12, 14, 17-18, 23-24 is/are objected to. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining a mask value for the first pixel, based on the coded-modulation measurement; and applying the mask value to a distance value calculated from the one or more continuous-wave phase measurements, to obtain a masked distance value for the first pixel” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of depth measurement of an image sensor, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found unconvincing. The applicant stated: 

    PNG
    media_image1.png
    265
    583
    media_image1.png
    Greyscale

The examiner disagrees. Hannuksela (US 10269104) discloses performing a coded-modulation measurement for the first pixel (Hannuksela, col. 8, lines 38-43, i.e., amplitude of reflected signal may be determined by cross correlation with reference signal for each pixel sensor, the cross correlation is performed for each pixel sensor within the PMD sensor array 207, the cross correlation is read as the measurement, where the modulator is read as the continuous-wave); 

    PNG
    media_image2.png
    306
    535
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    90
    579
    media_image3.png
    Greyscale

The examiner suggests amending the limitation to a step of actual of performing “coding” of the modulation signal. Currently there is no limitation performing such a step. 

The applicant also stated: 

    PNG
    media_image4.png
    231
    591
    media_image4.png
    Greyscale

The examiner agrees. Hannuksela (US 10269104) is silent in disclosing determining a mask value for the first pixel, based on the coded-modulation measurement. There is a mask present in Hannuksela however there is no step of determining the mask. However, in an updated search, the examiner found Flectcher (US 20140369623) to read on determining a mask value for the first pixel based on the coded-modulation measurement (see figure 1, 103 estimating a mask image and multiply the capture image by a mask to produce a processed captured image having reduced effects phase distortion, also see paragraph 212, mask has a value of 0 in highly modulated areas, and a value of 1 in areas of relatively low modulation). 
[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7-10, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 10,269,104) in view of Flectcher (US 20140369623).

With regards to claim 1, Hannuksela discloses a method for performing depth measurements with an image sensor (Hannuksela, col. 2, lines 56-58, col. 8, lines 7-13, i.e., continuous waveform modulation time of flight camera system);
phase of reflected signal may be determined by cross correlation with reference signal for each pixel sensor);
performing a coded-modulation measurement for the first pixel (Hannuksela, col. 8, lines 38-43, i.e., amplitude of reflected signal may be determined by cross correlation with reference signal for each pixel sensor, the cross correlation is performed for each pixel sensor within the PMD sensor array 207, the cross correlation is read as the measurement, where the modulator is read as the continuous-wave): 

    PNG
    media_image2.png
    306
    535
    media_image2.png
    Greyscale
;
applying the mask value to a distance value calculated from the one or more continuous-wave phase measurements, to obtain a masked distance value for the first pixel (Hannuksela, col.11, lines 6-13, “background cross correlation values may then be order to account for the different phase positions on a pixel by pixel basis”; see also col. 15, lines 4-25).
Hannuksela is silent in disclosing determining a mask value for the first pixel, based on the coded-modulation measurement. However, Hannuksela teaches fixed pattern noise (FPN) 
Flectcher discloses determining a mask value for the first pixel based on the coded-modulation measurement (see figure 1, 103 estimating a mask image and multiply the capture image by a mask to produce a processed captured image having reduced effects phase distortion, also see paragraph 212, mask has a value of 0 in highly modulated areas, and a value of 1 in areas of relatively low modulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining a mask value for the first pixel in order to replace mask value on top of the noise values for improving image quality. 

With regards to claim 2, Hannuksela discloses the method of claim 1, wherein determining the mask value comprises comparing the coded-modulation measurement to a threshold and setting the mask value to a predetermined value in response to the coded-modulation measurement exceeding the threshold (see rejection of claim 1, also see col. 25, lines 60-67, first output branch 707a may be taken if it is determined that the above error condition is still above the predetermined threshold thereby inferring that the error condition has not been met. In this first decision instance the processing cycle may be passed back to the processing step 703).

With regards to claim 3, Hannuksela discloses the method of claim 1, wherein performing the one or more continuous-wave phase measurements for the first pixel comprises: measuring a 

With regards to claim 4, Hannuksela discloses the method of claim 3, wherein the method comprises performing four continuous- wave phase measurements for the first pixel, the reference signals for the four continuous-wave phase measurements having phase differences differing from one another by 90 degrees. (See Hannuksela, col. 8, lines 49-58).

With regards to independent claim 7, rejected by the same rationale as established in claim 1 since its scope is encompassed by claim 1.

With regards to claim 8, Hannuksela discloses the method of claim 7, wherein the image data is a depth map obtained from continuous-wave time-of-flight measurements performed with the pixels. (See Hannuksela, col. 11, lines 36-44, i.e. distance or range map).

With regard to claim 9, Hannuksela discloses the method of claim 7, wherein the image data is an amplitude image obtained from continuous-wave time-of-flight measurements performed 

With regards to claim 10, Hannuksela discloses the method of claim 7, wherein the image data is three-dimensional (3D) point cloud data. (See Hannuksela, col. 16, lines 1-4, i.e. “world coordinate space may be referred to as a point cloud”).

With regards to claim 13, rationale for rejecting claim 1 is incorporated herein in its entirety.  Hannuksela further discloses the following as claimed:
An image processing system (fig. 1 and its corresponding disclosure) comprising: 
a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response to received light, wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal (fig. 1, 11-12 and its corresponding disclosure; see also fig. 2; col. 7, line 46-col. 8, line 6); 
a reference signal generator configured to generate a reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the reference signal generator and the plurality of pixels to perform one or more continuous-wave phase measurements for each pixel; control the reference signal generator and the plurality of pixels to perform a coded-modulation measurement for each pixel (fig. 2; col. 7, line 46-col. 8, line 20); 
determine a mask value for each pixel, based on the respective coded-modulation measurement (see rejection of claim 1); and 


With regards to claim 15, Hannuksela discloses the image processing system of claim 13, wherein the control circuitry is configured to control the pixels to measure a correlation between received light at each pixel and the reference signal, for each of the one or more continuous-wave phase measurements, using a continuous-wave reference signal with a different phase difference, relative to a continuous-wave modulation of emitted light illuminating an object of interest, for each of the one or more continuous-wave phase measurements.  (See Hannuksela, col. 8, line 38-col. 9, line 20; e.g. “cross correlating the reflected received signal with the original modulating signal (electrical reference signal)”; and “cross correlation function may be performed at a number of pre-selected phase positions in order to enable the calculation of the phase difference (or delay) between the transmitted light signal and the received reflected light signal”).

With regards to claim 16, Hannuksela discloses the image processing system of claim 15, the control circuitry is configured to control the pixels to perform four continuous-wave phase measurements for each pixel, the reference signals for the four continuous-wave phase measurements having phase differences differing from one another by 90 degrees. (The rejection of claim 4 is equally applicable here).

s 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20160005179) in view of Martini (US 10260858).

With regards to claim 19, Petyushko discloses an image processing system (e.g., figs. 1 & 8) comprising: 
a sensor comprising a plurality of pixels (e.g., figs. 2-3; par. 54) configured to generate a respective plurality of pixel signal values in response to received light, wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light (e.g., fig. 4, pars. 46, 58) using a reference signal (RF demodulator inherently requires a reference signal); 
a reference signal generator configured to generate a reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the reference signal generator and the pixels to perform a coded- modulation measurement for each of the plurality of pixels (pars. 0008-0009, 0046 i.e., ToF sensor may utilized coded pulse modulation as suggested; and circuitry for generating and controlling reference demodulating signal are inherently necessitated); 
Petyushko further teaches generating a combination depth map using a structured light (SL) camera and a time-of-flight (ToF) camera by using respective threshold tests  (e.g., pars. 79-80).  
It is unclear that Petyushko teaches as further claimed however, Martini discloses
generate a mask by comparing each coded-modulation measurement to a predetermined threshold value; and generate masked image data by applying the mask to image data (Martini, figs. 5A-C, 8A-B, 15A-B, col. 20, lines 30-64).   


With regard to claim 20, Petyushko discloses the image processing system of claim 19, wherein the image data is a depth map obtained from continuous-wave time-of-flight measurements performed with the pixels. (Petyushko, see Abstract, figs. 4-6, pars. 53-58). 

With regards to claim 21, Petyushko discloses the image processing system of claim 19, wherein the image data is an amplitude image obtained from continuous-wave time-of-flight measurements performed with the pixels. (Petyushko, see par. 58).

4. 	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US20160005179) in view of Martini (US 10260858) and Hannuksela (US 10,269,104).

With regards to claim 22, the combination of Petyushko and Martini discloses all the limitations of claim 19, but does not teach the following limitations as further recited. Hannuksela discloses
(See Hannuksela, col. 16, lines 1-4, i.e. “world coordinate space may be referred to as a point cloud”).  
Petyushko, Martini, and Hannuksela are combinable because they are in the same field of endeavor of analyzing modulated light emanating from illuminated object(s).  At the time of filing, one of ordinary skills in the art would have found it obvious by incorporating the teaching of 3D point cloud from Hannuksela in order to produce high resolution 3D data devoid of artifacts.  


[5]	Claim Objections
Claims 5-6, 11-12, 14, 17-18, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 5, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “measuring a correlation between received light at the pixel and a reference signal, using a reference signal having a cross-correlation function, relative to a waveform that modulates emitted light illuminating an object of interest, with a single peak over a range of distances substantially greater than an ambiguity distance for the one or more continuous-wave phase measurements” in combination with the rest of the limitations of claim 1.

Claim 6 is objected because it is dependent claim 5 which includes allowable subject matter. 

With regards to claim 11, the examiner cannot find any applicable prior art providing teachings for the following limitation(s):  the method of claim 7, wherein generating the masked image data comprises generating a depth map by calculating distance values for pixels corresponding to unmasked pixels and refraining from performing distance calculations for pixels corresponding to masked pixels; in combination with the rest of the limitations of claim 7.

With regards to claim 12, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the method of claim 7, wherein the coded-modulation measurements are performed using a light-modulating waveform and a corresponding reference signal selected to produce a correlation, at the pixels, above the threshold for only a predetermined range of distances from the image sensor to an imaged object or objects; in combination with the rest of the limitations of claim 7.

With regards to claims 14 and 17 see the rationale for claim 5.

Claim 18 is objected because it is dependent claim 17 which includes allowable subject matter. 

With regards to claims 23 and 24 see the rationale for claims 5 and 12, respectively.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                                                                                                                                                                                                                              Alex Liew
Telephone: 571-272-8623
Date: 3/23/21